                Case 2:18-cv-00712-RSM Document 95 Filed 03/25/21 Page 1 of 5




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8       UNITED STATES OF AMERICA,                      CASE NO. C18-712 RSM

 9                    Plaintiff,                        ORDER DENYING MOTION TO
                                                        RECUSE
10             v.

11       CAROL L. ENGEN, et al.,

12                    Defendants.

13

14                                          I.   INTRODUCTION

15            This matter is before the Court on Defendant’s Affidavit of Prejudice and Motion to

16   Recuse Ricardo S. Martinez.1 Dkt. #75. The United States “opposes the motion as meritless.”

17   Dkt. #76. Defendant has not filed a reply in support of her motion. Having considered the issue,

18   the Court denies Defendant’s motion.

19                                    II.        LEGAL STANDARD

20            Pursuant to 28 U.S.C. § 455(a), a “judge of the United States shall disqualify himself in

21   any proceeding in which his impartiality might reasonably be questioned.” Federal judges shall

22   also disqualify themselves in circumstances where they have “a personal bias or prejudice

23
     1
      The parties have filed several additional motions which will be addressed after resolution of
24
     Defendant’s motion to recuse. See Dkts. #77, #81, #83, #87, #89, #93.

     ORDER – 1
              Case 2:18-cv-00712-RSM Document 95 Filed 03/25/21 Page 2 of 5




 1   concerning a party, or personal knowledge of disputed evidentiary facts concerning the

 2   proceeding.” 28 U.S.C. § 455(b)(1). Disqualification is further governed by section 144 of title

 3   28 of the United States Code:

 4          Whenever a party to any proceeding in a district court makes and files a timely
            and sufficient affidavit that the judge before whom the matter is pending has a
 5          personal bias or prejudice either against him or in favor of any adverse party, such
            judge shall proceed no further therein, but another judge shall be assigned to hear
 6          such proceeding.

 7          The affidavit shall state the facts and the reasons for the belief that bias or
            prejudice exists, and shall be filed not less than ten days before the beginning of
 8          the term at which the proceeding is to be heard, or good cause shall be shown for
            failure to file it within such time. A party may file only one such affidavit in any
 9          case. It shall be accompanied by a certificate of counsel of record stating that it
            is made in good faith.
10

11   28 U.S.C. § 144.

12          Under both § 144 and § 455, recusal of a federal judge is appropriate if “a reasonable

13   person with knowledge of all the facts would conclude that the judge’s impartiality might

14   reasonably be questioned.” Yagman v. Republic Insurance, 987 F.2d 622, 626 (9th Cir. 1993).

15   This is an objective inquiry concerned with whether there is the appearance of bias, not whether

16   there is bias in fact. Preston v. United States, 923 F.2d 731, 734 (9th Cir. 1992); United States

17   v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980). The inquiry is not driven by “[c]onclusions,

18   rumors, beliefs and opinions” as those “are not sufficient to form a basis for disqualification.”

19   United States v. Burger, 964 F.2d 1065, 1070 (10th Cir. 1992) (citations omitted); see also United

20   States v. DeTemple, 162 F.3d 279, 287 (4th Cir. 1998) (“a reasonable outside observer is not a

21   person unduly suspicious or concerned about a trivial risk that a judge may be biased”). Rather,

22   a reasonable person is “someone who ‘understand[s] all the relevant facts’ and has examined the

23   record and law.” United States v. Holland, 519 F.3d 909, 914 (9th Cir. 2008) (quoting LoCascio

24   v. United States, 473 F.3d 493, 496 (2d Cir. 2007)).

     ORDER – 2
                Case 2:18-cv-00712-RSM Document 95 Filed 03/25/21 Page 3 of 5




 1                                     III.       DISCUSSION

 2            Defendant appears to raise three primary bases upon which she argues for

 3   disqualification. First, Defendant argues that the Undersigned should be disqualified because he

 4   presided over a prior case that Defendant filed in this Court. Dkt. #75 at 2 (citing Engen v.

 5   Internal Revenue Service, Case No. 13-cv-1024-RSM (W.D. Wash.)). Defendant alleges that

 6   both cases arose from the same events and that the Undersigned therefore has “personal

 7   knowledge of disputed evidentiary facts concerning the proceeding.” Dkt. #75 at 5–6 (quoting

 8   28 U.S.C. § 455(b)(1)).2 Defendant overlooks that this is not personal knowledge as it was

 9   learned from judicial action. Further, if anything is to be remembered, it is only the information

10   that Defendant voluntarily chose to share as she was the only party to the action—it was

11   dismissed before she effected service. And lastly, any objections Defendant may have as to the

12   prior proceedings were abandoned when she abandoned her appeal of the Court’s decisions.3

13            Second, Defendant takes issue with most, if not all, of the Undersigned’s prior rulings.

14   See generally Dkt. #75. Attempting to resurrect failed theories, Defendant argues that the prior

15   orders are inconsistent, that a prior ruling somehow barred her from filing the present motion,

16   and that the law should bend to benefit her because she is a pro se litigant. But Defendant’s

17   argument fails to recognize that to warrant disqualification she must point to bias arising from

18   extrajudicial sources. See Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712 (9th Cir. 1993)

19   (“To warrant recusal, judicial bias must stem from an extrajudicial source.”). “[A] judge’s prior

20

21   2
       Defendant cites a single case in this regard: United States v. Arnpriester, 37 F.3d 466, 467 (9th
     Cir. 1994). Arnpriester is, however, clearly distinguishable. That case did not involve a judge
22
     who had presided over an earlier case. Instead, Arnpriester involved a judge who had previously
     served as the United States Attorney and, in that role, oversaw a portion of the investigation that
23
     led to the defendant’s indictment.
24   3
         See Engen v. IRS, Case No. 13-cv-1024-RSM, Dkt. #17 (W.D. Wash. Dec. 3, 2013).

     ORDER – 3
                 Case 2:18-cv-00712-RSM Document 95 Filed 03/25/21 Page 4 of 5




 1   adverse ruling is not sufficient cause for recusal.” United States v. Studley, 783 F.2d 934, 939

 2   (9th Cir. 1986).4

 3             Third, Defendant rehashes prior events and draws incongruent inferences from the timing

 4   and phrasing of orders,5 her lack of success as to the merits of her arguments, and various

 5   disjointed oddities, all in an attempt to conjure the specter of bias. See e.g. Dkt. #75 at 10–11.

 6   But Defendant’s unsupported suspicions, speculations, and conclusions are not a sufficient basis

 7   for disqualification. Clemens v. U.S. Dist. Ct. for Cent. Dist. of California, 428 F.3d 1175, 1178

 8   (9th Cir. 2005) (noting that a reasonable person is not a “hypersensitive or unduly suspicious

 9   person” and that disqualification is generally based on more than “[r]umor, speculation, beliefs,

10   conclusions, innuendo, suspicion, opinion, and similar non-factual matters”) (citations omitted);

11   see also In re Allied-Signal Inc., 891 F.2d 967, 970 (1st Cir. 1989) (“when considering

12   disqualification, the district court is not to use the standard of ‘Caesar’s wife,’ the standard of

13   mere suspicion”) (citation omitted) (emphasis in original). This is precisely because a more

14   rigorous standard is required to prevent manipulation of the judicial process. See Committee on

15   Codes of Conduct Advisory Opinion No. 103: Disqualification Based on Harassing Claims

16   Against Judge, in 2B GUIDE        TO JUDICIARY   POLICY at 187–89.6 Defendant is free to tilt at

17

18
     4
       The Court notes that the extrajudicial source doctrine similarly applies to Defendant’s
19
     arguments related to her 2013 case.
20   5
       The Court notes that delay does not form a sufficient basis for disqualification. Baldyga v.
     United States, 337 F. Supp. 2d 264, 270 (D. Mass. 2004) (year delay in ruling was not grounds
21
     for recusal); Chappell v. Dickerson, No. 1:96-CV-5576AWIDLBP, 2008 WL 397612, at *1 (E.D.
     Cal. Feb. 26, 2008) (2008 order noting significant delays in 1996 action, but refusing to recuse);
22
     Chudacoff v. Univ. Med. Ctr. of S. Nevada, No. 2:08-CV-00863-RCJ, 2013 WL 5234249, at *7
     (D. Nev. Sept. 16, 2013) (refusing to recuse after delay of nine months because “delay is
23
     unfortunately not unusual” and was not the product of any bias).
24   6
         Available at: https://www.uscourts.gov/sites/default/files/guide-vol02b-ch02-2019_final.pdf.

     ORDER – 4
                Case 2:18-cv-00712-RSM Document 95 Filed 03/25/21 Page 5 of 5




 1   windmills,7 but her unsupported and unsubstantiated suppositions do not serve as a basis for

 2   disqualification.

 3                                     IV.           CONCLUSION

 4             Accordingly, and having considered Defendant’s motion, Plaintiff’s response, the records

 5   submitted in support, and the remainder of the record, the Court finds and ORDERS that

 6   Defendant’s Affidavit of Prejudice and Motion to Recuse Ricardo S. Martinez (Dkt. #75) is

 7   DENIED. In accordance with the Court’s local rules, see LOCAL RULE W.D. WASH. LCR 3(f),

 8   this order is REFERRED to the Honorable United States District Judge Richard A. Jones for

 9   review.

10             Dated this 25th day of March, 2021.

11

12

13                                                    A
                                                      RICARDO S. MARTINEZ
14                                                    CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24   7
         See Miguel de Cervantes, THE INGENIOUS GENTLEMAN DON QUIXOTE OF LA MANCHA (1605).

     ORDER – 5
